*740The opinion of the court was delivered by
Wheeler, J.
The charge in this case seems to carry the idea that if the plaintiff should be found to have falsified in one material particular, that fact would so far impair the quality of his testimony as to all other matters, that it would not be sufficient, alone, to find any fact from. But his testimony, if that fact was so found, would still be in the case, and would be to be weighed and considered, and notwithstanding such impeachment, might, from the manner in which it was given, from its own inherent probability, or from its consistency, be convincing. If it should be so, then he would have the right to have any fact that it was convincing of, found from it None of the facts of the case are stated, to show the importance of this ruling, otherwise than as they are assumed to have been in that part of the charge given. As the case is so assumed to be, this right to have his testimony considered may have been, and probably was, important to the plaintiff.
Judgment reversed, and cause remanded.